DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,152,432. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the instant claims can be found in the conflicting claims, and thus are anticipated by those claims as explained in the table below:
Instant Claims
Claims of U.S. Patent Number 10,152,432
1, 8, and 14
1, 8, and 14; these claims do not expressly state that there is “primary provisioning route that includes a network… that otherwise allows the computing device to provision support information through the network”, however claims 4, 11, and 17 recite wherein the “at least one computing device issue” is a “no-network event”; the specification describes the “no-network event” in paragraph 0004 to be where the computing device is unable to perform 

2, 9, and 15
3, 10, and 16
3, 10, and 16
4, 11, and 17
4, 11, and 17
5, 12, and 18
5, 12, and 18
6, 13, and 19
6, 13, and 19
7 and 20
7 and 20


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 9, 11, 12, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (paragraphs 0003-0004 of the originally-filed specification) (hereinafter “AAPA”) and Widner (U.S. Patent Application Publication Number 2005/0044107).
Regarding Claim 1, AAPA discloses a support information provisioning system, comprising: 
a support device (paragraph 0004; i.e., the customer support system); 
a computing device (i.e., a server), wherein the computing device is experiencing at least one computing device issue that prevents the computing device from provisioning support information related to the operation of the computing device via a primary provisioning route that includes a 
AAPA does not expressly disclose an external device;
wherein the computing device is configured, while the computing device is experiencing at least one computing device issue, to:
detect that the external device has been connected to the computing device; 
automatically generate, in response to detecting that the external device has been connected to the computing device, support information about the computing device; and 
automatically provide the support information to the external device, wherein the external device is configured to subsequently provide the support information to the support device following disconnection of the external device from the computing device and connection of the external device to the support device.
In the same field of endeavor (e.g., support provisioning techniques), Widner discloses a support device (Figure 3, item 302); 
an external device (paragraph 0023; i.e., a memory stick); and 
a computing device (Figure 3, item 304) that is configured, while the computing device is experiencing at least one computing device issue (paragraph 0026), to: 
detect that the external device has been connected to the computing device (paragraph 0023); 
automatically generate, in response to detecting that the external device has been connected to the computing device, support information (i.e., build of material [BOM] information) about the computing device (paragraph 0023); and 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Widner’s teachings of support provisioning techniques with the teachings of AAPA, for the purpose of allowing the computing device to continue to receive support information when the primary provisioning route is unavailable.

Regarding Claims 2, 9, and 15, Widner discloses wherein the computing device includes at least one storage subsystem, and wherein the computing device is configured, while the computing device is experiencing the at least one computing device issue, to: automatically retrieve, from the at least one storage subsystem in response to detecting that the external device has been connected to the computing device, previously stored support information about the computing device; and automatically provide the previously stored support information to the external device, wherein the external device is configured to subsequently provide the previously stored support information to the support device following connection of the external device to the support device (paragraphs 0023, 0026, and 0028).

Regarding Claims 4, 11, and 17, AAPA discloses wherein the at least one computing device issue includes at least one of a no Power On Self-Test (no-POST) event, a no Operating System (no-OS) event, a no-video event, and a no-network event (paragraph 0004).
Regarding Claims 5, 12, and 18, Widner discloses wherein the computing device is configured, while the computing device is experiencing the at least one computing device issue, to: determine that the external device includes authorization information; and automatically generate, in response to detecting that the external device has been connected to the computing device and determining that the external device includes the authorization information, the support information about the computing device (paragraphs 0023, 0026, and 0028).

Regarding Claims 7 and 20, Widner discloses wherein the support information includes at least one of: logs generated subsequent to the computing device experiencing the at least one computing device issue, chassis logs, and connected device logs (paragraphs 0023, 0026, and 0028).

Regarding Claims 8 and 14, AAPA discloses an Information Handling System (IHS), comprising a processing system; and
a memory system that is coupled to the processing system, wherein the memory system includes instructions that, when executed by the processing system, cause the processing system to provide a support information engine (paragraph 0004; i.e., the customer support system) that is configured, while the HIS (i.e., a server) is experiencing at least one IHS issue that prevents the IHS from provisioning support information related to the operation of the IHS via a primary provisioning route that includes a network and that otherwise allows the IHS to provision support information through the network while the IHS is not experiencing the at least one IHS issue (paragraph 0004; i.e., the server device may experience a “no-network” event in which it can no longer communicate with the customer support system via the network).

automatically generate, in response to detecting that the external device has been connected to the IHS, support information about the IHS; and
automatically provide the support information to the external device.
In the same field of endeavor, Widner teaches detect that an external device (paragraph 0023; i.e., a memory stick) has been connected to the IHS, wherein the external device lacks a connection through a network when connected to the HIS (paragraph 0023):
automatically generate, in response to detecting that the external device has been connected to the IHS, support information (i.e., build of material [BOM] information) about the HIS (paragraph 0023); and
automatically provide the support information to the external device (paragraphs 0023, 0026, and 0028).
The motivation discussed above with regards to Claim 1 applies equally as well to Claims 8 and 14. 

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and  Widner as applied to Claims 1, 8, and 14, and further in view of what was well known in the art.
Regarding Claims 3, 10, and 16, Widner and Landfield do not expressly disclose wherein the external device is connected to the computing device via a Universal Serial Bus (USB) connector included on the computing device. The examiner takes Official Notice that the use of USB connectors to connect communications devices to computer was well known in the art, as evidenced by U.S. Patent Numbers 5,935,224, 6,061,802, and 6,185,641. 

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Widner as applied to Claims 1, 8, and 14, and further in view of Vaidya et al. (“Vaidya”) (U.S. Patent Application Publication Number 2016/0050101).
Regarding Claims 6, 13, and 19, AAPA and Widner do not expressly disclose wherein the computing device is configured, while the computing device is experiencing the at least one computing device issue, to: determine private customer information that is included in the support information; and remove the private customer information from the support information prior to providing the support information to the external device.
In the same field of endeavor (e.g., customer support services), Vaidya teaches wherein the computing device (Figure 1, item 110) is configured, while the computing device is experiencing the at least one computing device issue, to: determine private customer information that is included in the support information; and remove the private customer information from the support information prior to providing the support information to the external device (Figure 1, item 140, paragraph 0022).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Vaidya’s teachings of customer support services with the teachings of AAPA and Widner, for the purpose of protecting the private information of the customer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185